United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rocky Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0635
Issued: August 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2019 appellant filed a timely appeal from an August 29, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed since the last merit decision dated December 13, 2016 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On September 3, 2016 appellant, then a 55-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed various bilateral upper extremity
conditions, neck pain, and cervicalgia due to repetitive gripping, pulling, squeezing, and lifting
mail for 19 years while in the performance of duty. She indicated that she first became aware of
her disease and its relationship to factors of her federal employment on July 22, 2016. On the
reverse side of the claim form the employing establishment noted that appellant was last exposed
to the conditions alleged to have caused her disease or illness on May 17, 2016, that she stopped
work on July 22, 2016, and had not yet returned.
In a report dated July 22, 2016, Dr. Joanne Allen, Board-certified in physical medicine and
rehabilitation, reviewed electromyogram (EMG) and nerve conduction velocity (NCV) studies and
diagnosed bilateral carpal tunnel syndrome, neck pain, paresthesias of bilateral upper extremities,
and right shoulder impingement syndrome.
In a development letter dated September 12, 2016, OWCP acknowledged receipt of
appellant’s claim and informed her that additional evidence was necessary to establish her claim.
It provided her a questionnaire for completion and afforded her 30 days to submit the necessary
evidence.
By decision dated December 13, 2016, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish diagnosed medical conditions causally related to
factors of her federal employment.
On July 3, 2018 appellant requested reconsideration of OWCP’s December 13, 2016
decision. She submitted additional evidence with her request including billing statements from
her health insurance company, diagnostic reports dated February 22, 2018, a case copy request
dated April 27, 2018, operative reports noting surgery on May 7, 2018, an illegible return to work
slip, and a referral for physical therapy dated May 22, 2018.
In a narrative report dated April 12, 2018, Dr. Andre Leonard, a Board-certified internist,
related that appellant was first evaluated on January 27, 2015 after a fall at work in
December 2014. He related her physical examination findings regarding her right shoulder and
cervical spine relative to the December 2014 fall and noted that appellant had returned to work on
May 17, 2016 with restrictions.
In a work capacity evaluation (Form OWCP-5c) and duty status report (Form CA-17) dated
May 22, 2018, Dr. Leonard indicated that appellant underwent carpal tunnel surgery on
May 7, 2018. He noted that she was unable to perform her regular duties as a rural carrier, and
could only perform sedentary work. In an attending physician’s report (Form CA-20) of the same

2

date, Dr. Leonard marked the box “yes” when asked whether appellant’s condition was caused or
aggravated by an employment activity.
In a letter dated June 15, 2018, Dr. Leonard noted that appellant had been his patient since
July 31, 2007, and that she suffered from sciatic pain, right shoulder pain, and left hand carpal
tunnel pain. He related that she underwent carpal tunnel surgery on May 7, 2018 on her left wrist.
Dr. Leonard further indicated that appellant’s work restrictions included no grasping, lifting,
pulling greater than two pounds, climbing, and repetitive wrist movements.
By decision dated August 29, 2018, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions.4 OWCP’s
regulations5 establish a one-year time limitation for requesting reconsideration, which begins on
the date of the original OWCP merit decision. A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.6 Timeliness is determined by the
document receipt date, the received date in OWCP’s integrated Federal Employees’ Compensation
System (iFECS).7 Imposition of this one-year filing limitation does not constitute an abuse of
discretion.8
When an application for review is untimely, OWCP undertakes a limited review to
determine whether the application demonstrates clear evidence that OWCP’s final merit decision
was in error.9 OWCP procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s application for review demonstrates “clear evidence of error” on the part of OWCP.10

3

See 5 U.S.C. § 8128(a); Y.S., Docket No. 08-0440 (issued March 16, 2009).

4

20 C.F.R. § 10.607(a).

5

V.G., Docket No. 19-0038 (issued June 18, 2019); J.W., Docket No. 18-0703 (issued November 14, 2018); 20
C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).
6

J.W., id.; Robert F. Stone, 57 ECAB 292 (2005).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8

S.T., Docket No. 18-0925 (issued June 11, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
9

C.V., Docket No. 18-0751 (issued February 22, 2019); B.W., Docket No. 10-0323 (issued September 2, 2010);
M.E., 58 ECAB 309 (2007); Leon J. Modrowski, 55 ECAB 196 (2004); Thankamma Mathews, 44 ECAB 765 (1993);
Jesus D. Sanchez, 41 ECAB 964 (1990).
10

See D.G., Docket No. 18-1038 (issued January 23, 2019); Gladys Mercado, 52 ECAB 255 (2001).

3

In this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears
on the prior evidence of record.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.12 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.14 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.15 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.16 To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision.17 The Board makes an independent determination of whether
a claimant has demonstrated clear evidence of error on the part of OWCP such that OWCP abused
its discretion in denying merit review in the face of such evidence.18
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations establish a one-year time limit for requesting reconsideration, which
begins on the date of the original merit decision. The most recent merit decision was OWCP’s
December 13, 2016 decision, which denied appellant’s occupational disease claim. OWCP
received her request for reconsideration on July 3, 2018, which was outside the one-year time limit.

11

V.G., supra note 5; see E.P., Docket No. 18-0423 (issued September 11, 2018); Nelson T. Thompson, 43 ECAB
919 (1992).
12
S.T., supra note 8; see C.V., supra note 9; Darletha Coleman, 55 ECAB 143 (2003); Dean D. Beets, 43 ECAB
1153 (1992).
13

S.T., supra note 8; see E.P., supra note 11; Pasquale C. D’Arco, 54 ECAB 560 (2003); Leona N. Travis, 43
ECAB 227 (1991).
14

V.G., supra note 5; see C.V., supra note 9; Leon J. Modrowski, supra note 9; Jesus D. Sanchez, supra note 9.

15

V.G., supra note 5; see E.P., supra note 11; Leona N. Travis, supra note 13.

16

Supra note 11.

17

D.G., supra note 10; Leon D. Faidley, Jr., 41 ECAB 104 (1989).

18
See C.V., supra note 9; George C. Vernon, 54 ECAB 319 (2003); Gregory Griffin, 41 ECAB 186 (1989), petition
for recon. denied, 41 ECAB 458 (1990).

4

Consequently, appellant must demonstrate clear evidence of error by OWCP in denying her claim
for compensation.19
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s
December 13, 2018 merit decision or shift the weight of the evidence of record in her favor.
In support of her reconsideration request, appellant submitted billing statements from her
health insurance company, a diagnostic report dated February 22, 2018, an April 12, 2018
narrative report from Dr. Leonard in which he related appellant’s treatment for a fall at work in
December 2014, a case copy request dated April 27, 2018, operative reports noting surgery on
May 7, 2018, a referral for physical therapy dated May 22, 2018, and various form reports dated
May 22, 2018 detailing appellant’s work restrictions. She has not explained how this evidence
raises a substantial question regarding the correctness of OWCP’s initial decision denying her
claim for bilateral carpal tunnel syndrome.20 This evidence does not offer a rationalized medical
opinion that OWCP’s decision was incorrect and is not of sufficient probative value to shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the correctness
of OWCP’s decision.21
OWCP also received a narrative report from Dr. Leonard dated June 15, 2018 in which he
indicated that appellant underwent carpal tunnel surgery on May 7, 2018 and that she had
restrictions regarding grasping, lifting, and pulling. Dr. Leonard also related that she suffered from
sciatic pain, right shoulder pain, and left hand carpal tunnel pain. While this evidence contains
new information, it does not demonstrate that OWCP’s decision was in error at the time that it was
issued.
Clear evidence of error is intended to represent a difficult standard. Even the submission
of a detailed, well-rationalized medical report which, if submitted before the merit decision was
issued, would have required further development, is insufficient to demonstrate clear evidence of
error.22
Appellant has not demonstrated clear evidence of error. The Board finds that the evidence
appellant submitted on reconsideration is insufficient to shift the weight of the evidence in favor
of her claim or raise a substantial question that OWCP erred in its December 13, 2016 decision.
Thus, OWCP properly denied her untimely request for reconsideration.

19

20 C.F.R. § 10.607(b).

20

See P.B., Docket No. 18-0265 (issued September 5, 2018).

21

T.S., Docket No. 19-0056 (issued July 1, 2019).

22

F.A., Docket No. 19-0321 (issued July 5, 2019).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the August 29, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

